— Appeal from a decision of the Unemployment *414Insurance Appeal Board, filed February 8, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, who was employed part-time as a receiving clerk, left his employment of 2 Vz years when his work schedule was reduced because there was not enough work available at the time. Claimant admitted that, at the time he was hired, he knew that his hours would fluctuate. In addition, claimant could have stayed employed and supplemented his earnings with partial unemployment insurance benefits. Consequently, the decision to disqualify claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause is supported by substantial evidence and must be upheld (see, Matter of White [Levine], 52 AD2d 1003; see also, Matter of Consentino [Ross] 71 AD2d 1042).
Weiss, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.